Title: To George Washington from Bartholomew Dandridge, 16 January 1777
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
Wmsburg [Va.] January 16. 1777.

It is probably a very unseasonable time to interrupt that attention you must be constantly paying to the momentous concerns you are engaged in, but I could not omit so good an Opportunity as offers by Mr Walker to let you know that I am alive and in good health, and that all our Relations at present enjoy the same blessing, as far as I know or have heard, for it is seldom I have the pleasure of seeing them, being desirous of making up in some measure by diligence what I want in other respects, towards the discharge of the trust reposed in me by my Country, I have not had the least Opportunity of seeing my Sister, tho’ there is hardly any thing I am more desirous of; The rest you will read or not as you have leisure—I cannot help mentioning (tho’ it is impossible to express) the anxiety I have suffered from the critical situation you have been in for sometime past, but I have the pleasure of hoping, from various Reports, that matters have now taken a more favorable turn with you, and that you have so far improved your glorious Victory at Trenton as to have stoped the Ravages of our cruel Enemies, and greatly lessened the fatigue and danger to which you have been exposed, we have no authentic Accounts of your transactions since, but such as we have seem to deserve credit.
It is certainly astonishing and will hardly be credited hereafter that the most deserving, the most favorite General of the 13 united American States, should be left by them, with only about 2500 Men, to support the most important Cause that mankind ever engaged in agst the whole Power of British Tyranny, my Indignation against the Authors of such measures admits of no bounds, they are concealed at present, but that Providence that has hitherto protected you, will, I hope, in due time unveil their dark Designs (or timid Counsels) and subject them to be despised and punished as they deserve—it is however some consolation to me, to reflect that measures which disgraced America in General afforded an Opportunity of ading honour to you, your patience and fortitude can have no bounds after sustaining so severe a trial as you have lately had. God grant you may not meet with such another, Permit me to say (without flattery) that it is plain Providence designed you as the favorite Instrument in working the Salvation of America, it is you alone that can defend us against our foreign and,

still more dangerous, domestic Enemies, I wish these Considerations would caution you against exposing your Person too much, in all other Things I rely on you most stedfastly, but I am sure you can have no Idea of your real value to us—If you were not at the head of our Affairs we should have ten Tories in Virginia where we have one, a personal attachment to you, weighs more with some than any attachment to the glorious cause in which you are engaged, and I am sorry to say that I am afraid there others who would sacrifice the most sacred Friendship to their pernicious Principles, or their Fears—if a fair Opportunity offered.
The State of Jersey seems to have been in the same situation with respect to America in General as Norfolk was to Virginia—both left to combat a Power singly, that united we seemed unable or unwilling to resist; the Conduct of our Generals upon these Occasions appear indeed in a very different light, and I hope will be attended with different consequences.
I sincerely congratulate you and the publick upon the necessary Accession of Power you have received from the Congress, as it appears the only means of rendering your endeavors successful, you may depend on what the executive Power here can contribute to your Assistance and nothing can have greater force in Virginia than a request from you—I have the pleasure to inform you that the business of recruiting goes on well, and that we have a fair prospect of raising our new Regiments in good time.
Several of the young Gent. who have lately come here from your Army are taken with the Small Pox in different Places which I am afraid will be attended with bad consequences.
If there is no impropriety in the Commission we have given Mr John Walker, I hope for the future to have, thro his means, a more frequent, and more perfect account of you and your situation than we have been hitherto able to get. May all that is great & good attend you is the sincere Prayer of Dear Sir Your affectionate & obedt Ser.

B. Dandridge

